DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 2 November 2022.
Claims 1 – 16 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in view of Block (US 4,182,012).

Regarding claim 1, Matsuo discloses a piston (20, fig. 3) for a hammer drill (The examiner interprets the limitation, “for a hammer drill” as a recitation of intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the examiner deems the piston of Walker capable of being used in a hammer drill), comprising:
a circular disk (28, fig. 3) having a flat front surface (best seen in fig. 5) and a circumferential groove (30, fig. 3) sized to receive an O-ring substantially therein ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary) extending around an outer edge of the circular disk (28) (best seen in fig. 5); 
two peripheral walls (26, fig. 3) extending rearwardly from the outer edge of the circular disk (28) perpendicularly to a plane of the circular disk opposite one another (best seen in fig. 5) and having circular outer profiles along the circumferential direction (best seen in figs. 3, 4); 
two straight sections (22, fig. 3) extending rearwardly from a rear surface (A, annotated fig. 3) of the circular disk (28) opposite one another and connecting circumferential ends (B, annotated fig. 3) of the two peripheral walls (26), wherein the two straight sections (22) include flat outer profiles (best seen in figs. 3, 4); and 
two apertures (C, annotated fig. 5, and [0018], ll. 8 – 13; “openings”) formed radially through the two straight sections (22).

Matsuo does not explicitly disclose the piston comprises sintered steel.
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Matsuo, with the piston comprises sintered steel, as taught by Block, with the motivation to provide a piston made of sintered steel with a porosity to contain additives and lubricating oil so that the piston is self-lubricating (col. 1, ll. 44 – 49).
 
Regarding claim 2, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the piston (Block – 1, fig. 1) is impregnated with a lubricant (Block – col. ll. 44 – 49).

Regarding claim 3, Matsuo, as modified by Block, discloses the invention as recited in claim 2.
The modified Matsuo discloses the lubricant is oil (Block – col. 1, ll. 44 – 49).

Regarding claim 4, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses two frames (Matsuo – 38, fig. 3) formed on the two straight sections (Matsuo – 22, fig. 3), wherein the two apertures (Matsuo – C, annotated fig. 5) are formed through the two frames (Matsuo – 38).

Regarding claim 10, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the two peripheral walls (Matsuo – 26, fig. 3) extend rearwardly from the circumferential groove (Matsuo – 30, fig. 3) (Best seen in fig. 5).

Regarding claim 11, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the circular disk (Matsuo – 28, fig. 3) including the circumferential groove (Matsuo – 30, fig. 3), the two peripheral walls (Matsuo – 26, fig. 3), and the two straight sections (Matsuo – 22, fig. 3), are formed in a one-piece construction ([0021], ll. 1 – 2 describes the piston body 20 is preferably made of one integral piece of steel).

Claim 5, 7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012).

Regarding claim 5, Applicant’s Prior Art discloses a hammer drill comprising: a housing (2, fig. 1); a tool holder (8, fig. 1) mounted on the housing (2) capable of holding a cutting tool (12, fig. 2); a motor (48, fig. 1) mounted within the housing (2); and a hammer mechanism (46, fig. 1) comprising: a cylinder (150, fig. 2); a piston (204, fig. 2) mounted in the cylinder (150) and reciprocatingly driven along a longitudinal axis (154, fig. 2) by the motor (48); a ram (152, fig. 2) mounted in the cylinder (150) forward of the piston (204) and reciprocatingly driven along the longitudinal axis (154) by the piston (204) via an air spring (170, fig. 2); and a beat piece (156, fig. 2) supported in an axially slideable manner along the longitudinal axis (154) within a beat piece support structure (214, fig. 2), wherein, during a normal operation of the hammer mechanism, the beat piece is repetitively struck by the ram and transfers impacts to a cutting tool held by the tool holder ([0024]).
Applicant’s Prior Art does not explicitly disclose the piston comprises a circular disk having a flat front surface and a circumferential groove sized to receive an O-ring substantially therein extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections.
However, Matsuo teaches the piston (20, fig. 3) comprising a circular disk (28, fig. 3) having a flat front surface (best seen in fig. 5) and a circumferential groove (30, fig. 3) sized to receive an O-ring substantially therein ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary) extending around an outer edge of the circular disk (28) (best seen in fig. 5); two peripheral walls (26, fig. 3) extending rearwardly from the outer edge of the circular disk (28) perpendicularly to a plane of the circular disk opposite one another (best seen in fig. 5) and having circular outer profiles along the circumferential direction (best seen in figs. 3, 4); two straight sections (22, fig. 3) extending rearwardly from a rear surface (A, annotated fig. 3) of the circular disk (28) opposite one another and connecting circumferential ends (B, annotated fig. 3) of the two peripheral walls (26), wherein the two straight sections (22) include flat outer profiles (best seen in figs. 3, 4); and two apertures (C, annotated fig. 5, and [0018], ll. 8 – 13; “openings”) formed radially through the two straight sections (22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Applicant’s Prior Art, with the piston comprises a circular disk having a flat front surface and a circumferential groove sized to receive an O-ring substantially therein extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections, as taught by Matsuo, with the motivation that since the generally flat counter-bore surfaces are formed on the pin boss bridges rather than on skirts of the piston body, the skirts may be formed with a reduced or optimized wall thickness as compared to other known piston bodies made of steel ([0016], ll. 12 – 16).

Applicant’s Prior Art, as modified by Matsuo, does not explicitly disclose the piston comprises sintered steel.
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by the modified Applicant’s prior art, with the piston comprises sintered steel, as taught by Block, with the motivation to provide a piston made of sintered steel with a porosity to contain additives and lubricating oil so that the piston is self-lubricating (col. 1, ll. 44 – 49). 

Regarding claim 7, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the cylinder (Applicant’s specification – 150, fig. 1) is formed as a part of a spindle (Applicant’s specification – [0012] describes the cylinder that piston 204 is within as spindle 150).

Regarding claim 13, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5. 
The modified Applicant’s Prior Art further discloses the two peripheral walls (Matsuo – 26, fig. 3) extend rearwardly from the circumferential groove (Matsuo – 30, fig. 3) (Best seen in fig. 5).

Regarding claim 14, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the circular disk (Matsuo – 28, fig. 3) including the circumferential groove (Matsuo – 30, fig. 3), the two peripheral walls (Matsuo – 26, fig. 3), and the two straight sections (Matsuo – 22, fig. 3), are formed in a one-piece construction ([0021], ll. 1 – 2 describes the piston body 20 is preferably made of one integral piece of steel).

Regarding claim 16, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the O-ring (Matsuo – [0017], ll. 3 – 10; “compression rings”)  in the circumferential groove (Matsuo – 30, fig. 3) of the piston, wherein the O-ring is located is located in the circumferential groove of the piston to provide an airtight seal between the piston and the cylinder ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary, and further deems “sealing combustion gasses in the combustion chamber above the piston body 20” functionally equivalent to providing an airtight seal between the piston and the cylinder of Applicant’s Prior Art).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Schlipf et al. (EP 2272630 A2), hereinafter Schlipf.

Regarding claim 6, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art does not explicitly disclose the cylinder is made from steel.
However, Schlipf discloses the cylinder (14, fig. 1) is made from steel ([0017] of the Schlipf translation describes the hammer tube or cylinder is formed from hardened/ground steel parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by the modified Applicant’s Prior Art, with the piston comprises sintered steel, as taught by Schlipf, with the motivation to achieve low-wear operability ([0017] of the Schlipf translation).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Yun et al. (KR 20030090000 A), hereinafter Yun.

Regarding claim 8, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art does not explicitly disclose the cylinder is made from sintered steel.
However, Yun teaches the cylinder (141, 160, fig. 3) is made from sintered steel ([31] — [32] of the Yun translation) (Please note while Yun does not expressly disclose the sintered material as sintered steel, Yun teaches the sintered material is a material that can be impregnated with lubricant.  One having ordinary skill in the art would recognize from Block that sintered steel can similarly be used as a material that can be impregnated with lubricant and thus, to make use of the teachings of Yun, would use sintered steel as the sintered material as suggested in Block).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by The modified Applicant’s Prior Art, with the cylinder is made from sintered steel, as taught by Yun, with the motivation to achieve an oil-less lubrication device in a piston/cylinder arrangement that does not require additional complicated structures to feed oil to the cylinder ([28] — [29] of the Yun translation) and to be used as a fail-safe in combination with the piston of Block to ensure the piston/cylinder arrangement is properly lubricated.

Regarding claim 9, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, as further modified by Yun, discloses the invention as recited in claim 8.
The modified Applicant’s Prior Art further discloses the cylinder (Yun – 141, 160, fig. 3) is impregnated with a lubricant (Yun – [31] — [32] of the Yun translation).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in view of Block (US 4,182,012), in further view of Jerome (US 3,220,101).

Regarding claim 12, Matsuo, as modified by Block, discloses the invention as recited in claim 1. 
The modified Matsuo does not explicitly disclose the flat front surface extends uniformly from an outer circumference thereof to a center point.
However, Jerome teaches the flat front surface (12, fig. 1) extends uniformly from an outer circumference thereof to a center point (Best seen in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the piston, as disclosed by the modified Matsuo, with the flat front surface extends uniformly from an outer circumference thereof to a center point, as taught by Jerome, with the motivation to provide the smallest amount of surface space on the front surface of the piston enabling the piston to create the most force when in operation.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Jerome (US 3,220,101).

Regarding claim 15, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5. 
The modified Applicant’s Prior Art does not explicitly disclose the flat front surface extends uniformly from an outer circumference thereof to a center point.
However, Jerome teaches the flat front surface (12, fig. 1) extends uniformly from an outer circumference thereof to a center point (Best seen in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the piston, as disclosed by the modified Applicant’s Prior Art, with the flat front surface extends uniformly from an outer circumference thereof to a center point, as taught by Jerome, with the motivation to provide the smallest amount of surface space on the front surface of the piston enabling the piston to create the most force                         
                            (
                            F
                            o
                            r
                            c
                            e
                            =
                             
                            
                                
                                    P
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                                
                                    A
                                    r
                                    e
                                    a
                                
                            
                            )
                        
                     when in operation.

Response to Arguments
Applicant’s amendment, filed 2 November 2022, with respect to the rejection of claim 16 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 16 under 35 USC §112(b) has been withdrawn. 

Applicant’s arguments, filed 2 November 2022, with respect to the rejection of claims 1 – 16 under 35 USC §103 have been fully considered and are not persuasive.  
Applicant argues:
Claims 1-4 and 10-11 are rejected under 35 USC 103 as being unpatentable over Matsuo, US Patent Publication No. 2014/0076264, in view of Block, US Patent No. 4,182,012. This rejection is respectfully traversed.

The Examiner admits that Matsuo does not disclose or suggest that the piston comprises sintered steel but asserts that it would have been obvious to one skilled in the art to modify the piston of Matsuo with one made of sintered steel. Applicant respectfully disagrees. 

Matsuo describes a piston for an internal combustion engine. In an engine, the piston in an engine is reciprocatingly driven within a cylinder by the repetitive combustion of liquid fuel within the cylinder. As such, the piston is in constant contact with burning fuel. 

The benefit of sintered steel, as disclosed by Block, is that it can be impregnated with a lubricant such as oil. However, if such a piston was used in an internal combustion engine, the oil impregnated sintered piston would be contact with burning fuel. As such, the oil within the piston would be heated and liable to combust, likely causing significant damage to the piston and the engine. As such, a person skilled in the art would never consider using sintered steel piston in an internal combustion engine. Accordingly, a person skilled in the art would not have modified the piston of Matsuo to be made of sintered steel as disclosed by Danfoss.

	In response to Applicant’s argument that one having ordinary skill in the art would not have modified the piston of Matsuo to be made of sintered steel as disclosed by Block because “the oil within the piston would be heated and liable to combust causing significant damage to the piston and the engine”, the argument is unpersuasive for two reasons: (1) applicant provides no evidence for the assertion that the oil within the piston would be heated and liable to combust, and (2) where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
First, the applicant asserts that the oil within the piston would be heated and liable to combust, but provides no evidence for the assertion.  Please note, in the article, “Understanding How Engines Burn Oil for Optimal Machinery Performance”, under the section, “Why Do Engines Burn Oil?”, it states that engines are designed in a way that they burn oil as a part of their regular operations and that not all excessive consumption of engine oil is an indicator of a problem.  While the article does indicate issues with increased oil burning when the increased oil burning is not a part of the equipment’s regular work cycle, applicant has given no evidence that this is the case with invention of Matsuo in view of Block. If applicant intends to continue with this line of argument, please provide documented evidence that the oil/lubricant within the piston of Matsuo in view of Block would cause increased oil burning that is not a part of the equipment’s regular work cycle.
Second, where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In the instant applicant, applicant asserts that there is no expectation of success because “the oil within the piston would be heated and liable to combust.”  However, in the article, “Understanding How Engines Burn Oil for Optimal Machinery Performance”, under the section, “Why Do Engines Burn Oil?”, it states that engines are designed in a way that they burn oil as a part of their regular operations; thus in the case that the piston of Matsuo in view of Block releases oil within this acceptable range of the oil burned as part of the engine’s regular operation, the combination has a reasonable expectation of success.  Please note, conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  
Since applicant’s argument is unpersuasive, the examiner maintains the rejection of claims 1 – 4 and 10 – 11 under 35 USC §103.

Applicant further argues:
Claims 5, 7, 13, 14 and 16 are rejected under 35 USC 103 as being unpatentable over Applicant's Prior Art, in view of Matsuo, US Patent Publication No. 2014/0076264, in further view of Block, US Patent No. 4,182,012. This rejection is respectfully traversed for the reasons provided above.

In response to applicant’s argument that one having ordinary skill in the art would not have modified the piston of Matsuo to be made of sintered steel as disclosed by Block in independent claim 5 because the oil within the piston would be heated and liable to combust causing significant damage to the piston and the engine, the claim construction differs in independent claim 5 than in independent claim 1 wherein the primary reference, applicant’s prior art, is directed towards a hammer drill, thus the piston in combination of applicant’s prior art, Matsuo, and Block would be used in a hammer drill and would not be subject to the heat of a combustion engine.  Thus, applicant argument is apposite in regards to independent claim 5 and is unpersuasive.
Since applicant’s argument is unpersuasive, the examiner maintains the rejection of claims 5, 7, 13, 14, and 16 under 35 USC §103.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	8 December 2022

/THOMAS M WITTENSCHLAEGER/           Examiner, Art Unit 3731